Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19     PageID.1   Page 1 of 17




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

  BRENNAN CAIN,
                                            Case No.:

                                            Honorable:
                                            Magistrate:
  Plaintiff,

  v.

  UNIVERSITY OF MICHIGAN-DEARBORN,
  UNIVERSITY OF MICHIGAN.

  Defendant.
  _____________________________________________________________/

  MEROUEH & HALLMAN, PLLC
  Attorneys for Plaintiff
  Zachary A. Hallman, P78327
  Odey K. Meroueh, P76460
  14339 Ford Rd., 2nd Floor
  Dearborn, MI 48126
  (313) 582-7469
  zhallman@mhatlaw.com
  okm@mhatlaw.com
  _____________________________________________________________/

                   COMPLAINT AND JURY DEMAND


         Brennan Cain (“PLAINTIFF”), for her Complaint against the

  University of Michigan-Dearborn AND University of Michigan

  (“DEFENDANTS”), states and alleges as follows:



                                      1
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19        PageID.2    Page 2 of 17




                  PARTIES, JURISDICTION, AND VENUE


  1. Plaintiff Brennan Cain is a resident of Belleville, in the County of Wayne,

     State of Michigan.

  2. This suit is brought and jurisdiction lies pursuant to 29 USC § 2601 et seq.

     of Family Medical Leave Act of 1993 (FMLA).

  3. Defendant operates throughout the State of Michigan, including in this

     instant district.

  4. The events giving rise to this action occurred mostly in the City of

     Dearborn, Wayne County, Michigan.

  5. At all relevant times, Plaintiff was and is an eligible employee as defined

     by the FMLA. 29 USC 2611(2). 29 CFR 825.110-111.

  6. At all relevant times, Defendant was and is an employer as defined by the

     FMLA. Id.

  7. This Honorable Court has jurisdiction pursuant to 28 USC § 1331. 29 USC

     2611(4). 29 CFR 825.104-105.

  8. All the discriminatory employment practices alleged in this complaint

     occurred within the State of Michigan and by Defendants or one of either

     of its agents, affiliates, subsidiaries, parent organizations or some other

     party the actions of which would hold Defendants liable.



                                        2
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19          PageID.3    Page 3 of 17




  9. Defendant University of Michigan-Dearborn is a university with its office

     and principal place of business in Dearborn, Michigan.

  10.The University of Michigan is a university with its office and principal

     place of business in Ann Arbor, Michigan.



                           FACTUAL ALLEGATIONS




  11.Plaintiff, at all relevant times to her allegations, was an individual who met

     the standards set forth under the FMLA as possessing a serious health

     condition, suffering from the condition of Vestibular Migraine Disorder

     (“VMD”) from medical staff employed by Defendants.

  12.Defendant’s own medical specialists have offered multiple diagnoses

     holding that Plaintiff’s condition clearly qualifies as a serious health

     condition under the FMLA.

  13.Plaintiff was hired by Defendants in 2008 as a Secretary Intermediate at its

     office located at 3011 CASL until she got moved in 2016 to 2002 CASL.

  14.In or around 2013, Plaintiff began experiencing bouts of dizziness due to

     nerve damage in her neurological balance center.

  15.Plaintiff’s increasing bouts of dizziness exacerbated her VMD, although

     she was not diagnosed until later, as laid out in more complete detail below.
                                         3
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19           PageID.4   Page 4 of 17




  16.The Defendants, at this time, in 2013 accommodated any and all jobsite

     accommodates that Ms. Cain requested, and her condition on each

     occasion improved without further incident.

  17.In or around 2015, as a result of another more serious episode of her

     condition, Plaintiff began seeking further accommodations at her work

     environment, and as Defendants complied, Plaintiff’s condition improved.

  18.Shortly after Rita Gordon began her employ with Defendants and assumed

     her role as Plaintiff’s supervisor, Plaintiff began to experience her VMD

     symptoms flaring up again in a severe manner.

  19.In or around June of 2016, as her condition worsened under the increased

     scrutiny and hostile environment fostered by Ms. Gordon, Plaintiff began

     seeking further and more serious medical treatment for her condition and

     took approved Family Medical Leave for such doctor’s visits and

     prescribed-days-off.

  20.At this time and at all relevant times, Plaintiff provided notice to Defendant

     in advance of leaves as soon as she was able, in compliance with her

     burden under the FMLA. 29 CFR § 825.302(a)-(b), .303(a)-(b).

  21.After Ms. Gordon became Plaintiff’s supervisor, Defendant began denying

     Plaintiff’s requests for leave to treat her condition.




                                          4
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19           PageID.5      Page 5 of 17




  22.At no other time previously in her employment with Defendant was

     Plaintiff ever denied a request for time off to treat her condition.

  23.In a viscious cycle, after Ms. Gordon became Plaintiff’s employer,

     Plaintiff’s condition would worsen as her treatment from Defendants - and

     specifically Ms. Gordon - grew increasingly hostile, which necessitated the

     need for leave from the office environment to treat her condition, however,

     such requests would then be denied by Ms. Gordon and other agents of the

     Defendant.

  24. As seen in a later letter that Plaintiff wrote to Defendants detailing her

     requests     for   accommodation,       Plaintiff’s   requests   for     simple

     accommodations which were recommended and known to be able to

     improve her condition, and which Defendants had accommodated in the

     past, were all denied to Plaintiff, presumably all at Ms. Gordon’s direction.

     Please See Exhibit A, February 22, 2017 correspondence from

     Plaintiff to Ms. Gordon.

  25.In conjunction with Plaintiff’s primary treating doctor, when Mrs. Cain

     returned to work in July 2016, the Defendants’ ergonomic specialist Sue

     Bade had recommended a number of rather minute fixtures to support a

     modified work environment.




                                         5
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19         PageID.6    Page 6 of 17




  26.One of the main recommendations was to either turn off the bright

     fluorescent lights directly above Plaintiff’s work desk or install special

     covers made to dim those lights.

  27.The covers were ordered, as they had been when Plaintiff’s condition had

     arose in the past during her employ with Defendants, yet were simply never

     installed.

  28. Ms. Gordon failed to follow up with any of the recommendations she

     received on Plaintiff’s behalf and went so far as to prevent the light covers

     from being put up.

  29.Plaintiff’s absences from work were medically supported by Defendants’

     Work Connections division until the date of September 28, 2017, when

     Plaintiff learned that no longer was her condition supported by Work

     Connections.

  30.Plaintiff’s condition gradually but consistently deteriorated and eventually

     she was referred to a vestibular specialist, Dr. Emily Z. Stucken.

  31.Additionally, Ms. Cain was treated by another neurologist employed by

     the Defendants, Dr. Aymen.

  32.Dr. Aymen supported Dr. Stucken’s findings regarding Plaintiff’s

     condition of VMD, and recommended that Plaintiff go through cranial-

     sacral physical therapy.


                                         6
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19          PageID.7   Page 7 of 17




  33.As a result of the delays involved in meeting with a University Neurologist,

     Plaintiff was referred to Dr. Silverman, a neurologist without employment-

     relation to Defendants.

  34.Dr. Silverman of course not only reaffirmed Plaintiff’s diagnosis, but

     additionally diagnosed Ms. Cain with post-traumatic stress disorder due to

     the environment at her workplace.

  35.If at this time or at any relevant time in her employ for Defendant, Plaintiff

     did not qualify for FMLA leave, such was because of the reduced hours

     she was capable of working the more her condition worsened under Ms.

     Gordon.

  36. Despite her medical care team not giving clearance to return to work full-

     time, the University/Work Connections consistently rejected the medical

     documentation and opinions, from University of Michigan Physicians, that

     Plaintiff was even disabled.

  37.Plaintiff returned to work on January 9, 2017, but was still provided none

     of the accommodations that she requested and which the University’s own

     employed specialist recommended and supported.

  38. Plaintiff’s condition, which, briefly, is directly connected to and impacted

     by anxiety and anxiety-inducing events and environments, manifested into

     a severe, debilitating attack.


                                         7
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19       PageID.8    Page 8 of 17




  39. Naturally, this forced Plaintiff to immediately leave work after notifying

     her supervisor and again requesting her accommodations of an alternative

     work schedule and workplace accommodations.

  40.Campus safety escorted Plaintiff out of the building, where she was picked

     up by her husband.

  41.Later that same day, January 9, 2017, Plaintiff received an e-mail from

     Work Connections informing that Plaintiff’s suggested reduced work

     schedule, proposed by Dr. Stucken, was denied.

  42.On January 17, 2017, Plaintiff Received an e-mail from Kelly Schester

     stating that HR has received notification from Plaintiff’s department that

     she was out of the office due to a medical issue.

  43.Plaintiff was told to have FMLA forms completed and returned to the HR

     office.

  44.The next day, Plaintiff received an email from Ms. Gordon, stating that

     since Plaintiff had been out of the office of three days, FMLA paperwork

     was being sent to her, to which Plaintiff responded, copying Keisha

     Blevins, Deborah Kamber and Martin Hershocok on the email, stating that

     her physician would be in communication with Defendant regarding her

     condition.




                                         8
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19          PageID.9    Page 9 of 17




  45.On February 1, 2017 Plaintiff was administered an Independent Medical

     Examination (“IME”) by Defendants, despite, again, there being no dearth

     of medical support for her condition from several University of Michigan

     physicians and specialists.

  46.On February 13, 2017, Plaintiff received an e-mail from Rita Gordon that

     Work Connections and HR will permit Plaintiff to return to work as of

     Monday, February 13, 2017 at 8:00 a.m. with no restrictions, advising

     that Plaintiff return on Wednesday, February 15, 2017, and that failure to

     do so may result in disciplinary measures.

  47.Plaintiff responded promptly, once again explaining that her physician

     advised that she could not return to work at that time, and on February 15,

     2017 she provided to Defendants a temporary doctor’s note providing

     proof of treatment for her disabling condition.

  48.Naturally, Ms. Gordon remained undeterred and on February 16, 2017

     she emailed Plaintiff stating that Plaintiff’s doctor’s note that was emailed

     on February 16, 2017 was insufficient and that Plaintiff was therefore

     expected to report to work on Friday, February 17, 2017 at 8 a.m.

  49.On that same date, Plaintiff received an email from Wanda Yenkel of

     Work Connections explaining that Plaintiff’s doctor’s note of 2/16/2017

     was insufficient because the note contained no new medical information


                                         9
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19        PageID.10    Page 10 of 17




      than previous doctor’s notes that Plaintiff had provided.

   50.Plaintiff forwarded the message from Ms. Yenkel to Dr. Stucken, who

      immediately contacted Work Connections, as evidenced by an email

      Plaintiff received from Ms. Yenkel on February 17, 2017;

       •   “Dr. Stucken contacted us today. She reports referring you to a
           neurologist. She said that as you told her that your current work
           environment exacerbates your symptoms and makes you unable to
           perform your occupational duties, she has taken you off work to allow
           you time to obtain treatment from the neurologist. This information
           does not change the findings of the IME. We are unable to support
           your time away from work.”


      Email correspondence from Defendant to Plaintiff on 2/17/2017.

   51.On February 21, 2017, Plaintiff was sent a disciplinary notice by Ms.

      Gordon, which directed Plaintiff a return-to-work date of Thursday

      February 23, 2017 at 8:00 a.m., knowing that Brennan would not be able

      to report at that time.

   52.Plaintiff, at this point not knowing what else she could do, provided in

      response to Ms. Gordon a detailed timeline of the last year of

      discrimination and failure to accommodate exhibited by Defendant.

      Exhibit B.

   53.Plaintiff’s response did not trigger a change in the treatment she continued

      to suffer at Defendant’s hands.


                                         10
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19         PageID.11    Page 11 of 17




   54.On March 3, 2017, Plaintiff met with Ms. Anita Green, Institutional Equity

      & Inclusion Officer, and lodged a complaint alleging that she was suffering

      discrimination.

   55.On or around March 6, 2017, Plaintiff’s treating specialist, Dr. Emily

      Stucken, submitted new paperwork to be sent to Defendant detailing the

      extent of Plaintiff’s condition, Vestibular Migraine Disorder and

      explaining once again that Plaintiff’s condition worsened with stress,

      exponentially, but consistently stressing that Plaintiff’s condition could be

      accommodated, reasonably.

   56.Dr. Stucken advised that Plaintiff was a fall-risk at work and was liable to

      experience intense dizziness and/or migraines resulting from over-

      exposure to certain light and/or significant visual activity, but Dr. Stucken

      was firm in her recommendation that Plaintiff’s condition at that time

      could still be accommodated with minimal ergonomic and scheduling

      accommodations that the Defendant was known to practice. Shortly

      following her diagnosis. Those accommodations were specifically, but not

      limited to, “Avoidance of fluorescent and bright lights, crowded areas, not

      working on a computer for more than 2 hours at a time, using her cane

      and a reduced work schedule (these are designed to avoid various triggers

      that exacerbate Plaintiff’s vestibular migraine).” Exhibit C.


                                         11
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19        PageID.12    Page 12 of 17




   57.Neither Mrs. Cain’s previous management nor Work Connections had any

      issue with her working from home when deemed necessary or even

      helpful.

   58.Regardless of the documentation and recommendation submitted directly

      to Plaintiff’s management, Rita Gordon on numerous occasions accused

      Plaintiff of essentially lying about her condition to evade work duties, and

      willfully ignoring the medical support in place from not only Plaintiff’s

      treating physician but the Defendants’ own employed specialist as well.

   59.Rita Gordon consistently and fervently raised issue with Plaintiff’s

      requests for a reduced work schedule, despite the fact that Mrs. Cain

      experienced severe physical and mental difficulty in her effort to acquiesce

      to Gordon’s demand that she work 40-hours per week, and, as stated, such

      requests had always been accommodated in the past.

   60.In sharp contrast to the Defendants’ Standard Practice Guide, cited below,

      Rita Gordon repeatedly sought disciplinary measures against Plaintiff for

      her allegedly disappointing attendance, whilst continuing to aggressively

      reject any sort of accommodation.



       a. “MEDICAL PROBLEMS: If performance, including attendance, is

           adversely affected by a medical problem for which there is


                                          12
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19       PageID.13     Page 13 of 17




           acceptable medical evidence and the employee is following

           prescribed treatment, disciplinary action is not appropriate.

           However, termination because of inability to perform the essential

           functions of one’s position may be considered on a case by case

           basis.” (SPG 201.12, section II.II.I)



   61.On March 15, 2017 the Defendants terminated Plaintiff.

   62.However, in the same termination-letter, inform Plaintiff that she is being

      considered as terminated on January 9, 2017, demonstrating the

      Defendant’s utter disregard for its legal duty under the FMLA and other

      related laws.

   63.As shown in the above and in the attached, Plaintiff has a treatable

      neurological condition that gets worse with stress and anxiety.

   64.This condition was accommodated by Defendants for years and with such

      accommodation, Plaintiff was consistently a model employee who take

      immense pride in her job.

   65.Quite simply, when Ms. Gordon assumed decision making power over

      Plaintiff, the accommodations stopped, and Plaintiff’s condition worsened

      exponentially.




                                         13
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19         PageID.14   Page 14 of 17




   66.This continued despite Defendants’ own specialists recognizing and giving

      validity to Plaintiff’s condition and supporting Plaintiff’s requests for

      accommodation.



                                 COUNT I
                   DISCRIMINATION/RETALIATION IN VIOLATION
                     OF THE FAMILY AND MEDICAL LEAVE ACT


   67.Plaintiff incorporates by reference herein the allegations contained in the

      foregoing paragraphs.

   68.Plaintiff is a qualified individual under the FMLA, by having a serious

      medical condition as defined by the FMLA and possessing such condition

      at all relevant times to the allegations in this Complaint.

   69.Defendants each have more than fifty employees.

   70.Plaintiff had been employed by Defendants for well over a year and had

      worked more than 1,250 hours in the year preceding the onset of her leave

      request in 2016.


   71.Plaintiff had on many occasions in the past, before working for Ms.

      Gordon, taken FMLA qualifying leave to treat her condition and did so

      without issue.

   72.Defendants failed to live up to its burden under the FMLA of providing

                                          14
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19       PageID.15    Page 15 of 17




      leave to a qualifying employee with a serious medical condition.

   73.Defendant’s failure to do so severely exacerbated Plaintiff’s condition.

   74.Defendants retaliated against Plaintiff for taking FMLA leave by

      denying her accommodations necessary for her disability, harassment,

      and ultimately, termination.

   75.As a direct and proximate result of Defendants’ actions, Plaintiff has

      suffered loss of past and future wages, loss of employment benefits and

      opportunities, and other pecuniary and non-pecuniary losses.



                                  PRAYER FOR RELIEF

    Plaintiff prays for relief as follows:

          a. An award of damages, which includes, but is not limited to back

              pay, front pay, lost wages, lost employee benefits, attorney fees

              and costs, and compensatory damages, and an appropriate award

              of interest;

          b. Liquidated damages where appropriate;

          c. All damages and other relief afforded by law;

          d. An award of punitive damages where appropriate in an amount

              to be proven at trial;

          e. Attorneys’ fees, interests, and costs as provided by law; and

                                             15
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19      PageID.16      Page 16 of 17




          f. Such other further relief as the Court may deem just and
             equitable.




                                        Respectfully submitted,
    DATED: 1/9/2019
                                        BY: /s/ Zachary A. Hallman
                                        ZACHARY A. HALLMAN (P78327)
                                        Attorney for Plaintiff
                                        14339 Ford Rd., 2nd
                                        Floor Dearborn, MI
                                        48309
                                        (313) 582-7469




                               DEMAND FOR JURY TRIAL

          Brennan Cain (“PLAINTIFF”), by and through her attorneys,

    Meroueh & Hallman, LLP, hereby makes a demand for a jury trial in this

    matter.


                                        Respectfully submitted,
                                        Meroueh & Hallman, LLP
   Dated: January 9, 2019
                                        BY: /s/ Zachary A. Hallman

                                       16
Case 2:19-cv-10086-VAR-RSW ECF No. 1 filed 01/09/19   PageID.17   Page 17 of 17



                                      ZACHARY A. HALLMAN (P78327)
                                      Attorney for Plaintiff
                                      14339 Ford Rd., 2nd
                                      Floor Dearborn, MI
                                      48309
                                      (313) 582-7469




                                     17
